DisshNtiNG Opinion.
Breaux, J.
I do not think that the plaintiff, who alleges that he is the owner of the property (in so far as appears of record in this case) , *1166was a purchaser without notice, either actual or constructive, of the claim of Jeanne Cave, widow of J. B. Oavailhez.
I am not prepared to agree with the proposition (with the evidence legally before us), nor does the opinion of the court, as I appreciate, so determine,- that a fraud was practised by plaintiff in the case of Gave, widow, against her husband in order to bring about the exercise of jurisdiction by the United States Oircuit Oourt. Neither am I inclined to the opinion that the plaintiff can invoke the fact in his behalf that the succession of Oavailhez was not, in name, a party to the suit brought to recover the alleged rights of Mrs. Gave, widow Oavailhez, as the issues were before the court in that case contradictorily with those under whom plaintiff claims to hold, and as against whom the title was annulled by a judgment which is not void, however voidable it may be.
I therefore respectfully dissent.